DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10772723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joel German on 3/26/21.
The application has been amended as follows: 
In claim 10, lines 15,16  the recitation of ---

Allowable Subject Matter
Claims 1-4, 6- 8,10-12, 14, 17-19 are allowed.

The following is an examiner’s statement of reasons for allowance: the prosthetic heart valve having a support stent which is expandable and having a valve assembly disposed therein with a plurality of leaflets and a connection structure to support the valve assembly in the support stent such that the inlet of the valve assembly is spaced radially inward of the support stent and forms an annular space when the support stent is in an expanded configuration wherein the annular space has a width in a radial direction between 0.5 cm and 3 cm; wherein the valve assembly has a cross-sectional area from about 40% to 80% of a cross-sectional area of the support stent across a midsection of the support stent was found to be novel. The prior art did teach prosthetic valves with support stents and a valve assembly and a connection structure, but did not teach the specifics of the distancing and the ratio for valve assembly relative to the support stent dimensions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/           Primary Examiner, Art Unit 3799